TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00663-CR


Derrick Ramon Ford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT

NO. 2004-223, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due on August 27, 2007.  On January 17, 2008, in
granting counsel's third motion for extension of time, the Court ordered counsel to tender a brief for
filing no later than March 6, 2008.  Counsel did not comply with that order and has now filed a
fourth motion asking that the time for filing appellant's brief be extended to May 6, 2008.  To justify
this further extension, counsel relates that she had major surgery in January and was unable to work
for one month.
The motion is granted.  Appellant's counsel, Vivian R. King, is ordered to tender a
brief in this cause no later than May 6, 2008.  Counsel is admonished that there will be no further
extensions of time and that if she fails to comply with this order, she may be asked to show cause
why she should not be held in contempt.
It is ordered March 27, 2008.


Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish